DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Amendment
                The action is in response to amendments filed on 09/27/2022. Claims 1, 3-5, 7-11, 13, 15-16 and 19-20 have been amended. Claims 6, 12, and 17 have been cancelled. Claims 1, 3-5, 7-11, 13, 15-16 and 19-20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 11, the claims recite “based on identifying the signal distortion, identifying whether the electronic device is in a sleeping mode,”. However, the Instant Application fails to teach the signal distortion being used to determine a sleeping mode (note: In paragraph [0182] of US 20200268263 A1, the PG Pub of the Instant Application, the sleeping mode is described as when a user is in a sleeping state). Rather the Instant Application describes using an accelerometer and determining a user’s sleeping state based on the accelerometer sensor (paragraph [0182]). As such Applicant has introduced new matter and claims 1 and 11, and claims dependent thereof are rejected under 35 USC 112(a).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 11, recites the electronic device being in a “sleep mode”. In paragraph [0182] of US 20200268263 A1, the PG Pub of the Instant Application, the sleeping mode is described as when a user is in a sleeping state. However, the electronic device being in “sleep mode” could also be interpreted as a device being in a power saving mode. As such the metes and bounds of the term is unclear and as such claim 1 and 11 are indefinite and rejected under 35 USC 112(b). For the purposes of examination it is interpreted as being when the user is in a sleeping state.
Regarding claim 15, recites the limitation “identifying whether signal distortion of first data due to pressure applied to a body of a user by the PPG sensor, based on at least a portion of an amplitude of at least one signal corresponding to a first portion included in the second data, wherein the signal distortion is identified based on a waveform of at least one signal corresponding to the second data;”. As written it is unclear whether the claim is stating that signal distortion can be determined based on at least a portion of an amplitude of at least one signal corresponding to a first portion included in the second data or based on a waveform of at least one signal corresponding to the second data or rather the limitation is meant to mirror the limitations presented in claims 1 and 11. As such the metes and bounds of the term is unclear and as such claim 1 and 11 are indefinite and rejected under 35 USC 112(b). For the purposes of examination it is interpreted that the limitation is meant to mirror the limitations presented in claims 1 and 11.
Further the limitation presents an antecedent issue, as the limitation recite “first data”. It is unclear whether this is meant to be the same as “first data” recited earlier in the claim. As such the metes and bounds of the term is unclear and as such claim 1 and 11 are indefinite and rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 20160278704 A1 (hereinafter referred to as “Park”) in view of US 20210038168 A1 (hereinafter referred to as “Sudo”).
Regarding claim 15, Park teaches an electronic device (abstract), comprising:
a photoplethysmogram (PPG) sensor (100; paragraphs [0048]-[0051]; Figure 1);
a display (220; paragraph [0047]; Figure 1)
a processor operatively connected to the PPG sensor (200; paragraph [0047]; Figure 1); and
a memory operatively connected to the processor (240; paragraph [0066], [0097]; Figure 1),
wherein the memory is configured to store instructions that, when executed, are configured to cause the processor to:
receive first data from the PPG sensor (paragraphs [0048]-[0052]);
generate second data by band-pass filtering the first data (paragraph [0054]; Figure 2); 
identify whether signal distortion of first data due to pressure applied to a body of a user by the PPG sensor (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), based on at least a portion of an amplitude of at least one signal corresponding to a first portion included in the second data (paragraphs [0054], [0057]-[0063], [0081]-[0087]; Figures 2, 7-8); wherein the signal distortion is identified based on a waveform of at least one signal corresponding to the second data (paragraphs [0054], [0057]-[0063], [0081]-[0087]; Figures 2, 7-8); and 
generate oxygen saturation data based on at least some of the second data (paragraph [0074]; Figure 4); and
display, on the display, a graphical user interface comprising information related to the oxygen saturation data except for data corresponding to the first portion from the graphical user interface (paragraph [0074]; Figure 4); but does not explicitly teach identify whether user is sleeping using the acceleration sensor and based on whether the user is sleeping generate oxygen saturation data. 
However, Sudo, a biological information measurement device and system, teaches identifying whether user is sleeping using the acceleration sensor (paragraphs [0034]-[0040], [0055]-[0061]) and based on whether the user is sleeping generate oxygen saturation data (paragraphs [0034]-[0040], [0055]-[0061]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, to have an accelerometer to determine a user’s sleep state, as taught by Sudo, because doing so provides a means of determining a user’s activity state and as to whether the user should be measuring for SpO2.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sudo, as applied to claim 15 above, and further in view of US 20160270708 A1 (hereinafter referred to as “Tateda”).
Park, in view of Sudo, teaches the limitations of claim 15 above.
Regarding claim 16, Park, in view of Sudo, teaches a processor that determines oxygen saturation based on a second data (paragraph [0054], [0061]; Figure 2; as taught by Park); but does not explicitly teach based on identifying that the user is not sleeping, refrain from generating oxygen saturation.
However, Tateda, a bio information measurement device teaches based on identifying that the user is not sleeping, refrain from generating oxygen saturation (teaches can have the biometric sensor (oxygen saturation sensor) measure only under specific user posture situations such as when a user is a laying  down (sleeping); paragraph [0142]-[0143]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Sudo, to stop measuring oxygen saturation while a user is a sleep, because doing so allows a user to determine biometric data only under desired circumstances.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sudo, as applied to claim 15 above, and further in view of US 20140058229 A1 (hereinafter referred to as “Su”). 
Park, in view of Sudo, teaches the limitations of claim 15 above.
Regarding claim 19, Park, in view of Sudo, teaches wherein the instructions, when executed, are further configured to cause the processor to: select the first portion by comparing a positive maximum amplitude and a negative maximum amplitude of the signal in the first period time with a threshold (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), but does not explicitly teach comparing a ratio of a ratio of a positive maximum amplitude and a negative maximum amplitude of the signal.
However, Su, a ppg sensor, teaches teach comparing a ratio of a ratio of a positive maximum amplitude and a negative maximum amplitude of the signal (teaches determining an amplitude ratio to determine artifacts; paragraph [0080]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Sudo, to determine a ratio of amplitudes, since it would be the simple substitution of one known method (finding a difference between positive and negative amplitude as taught by Park) with another (a ratio between positive and negative amplitude as taught by Su) in order to achieve a predictable result namely a means of determining the occurrence of motion artifact (Note: motion artifacts can be caused due to improper contact between a sensor and a user’s skin).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sudo, as applied to claim 15 above, and further in view of US 20110112442 A1 (hereinafter referred to as “Meger”). 
Park, in view of Sudo, teaches the limitations of claim 15 above.
Regarding claim 20, Park, in view of Sudo, teaches measuring an oxygen saturation identified by using the PPG signal (measures oxygen saturation; paragraph [0061]) and a distortion of the first data (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), wherein the instructions, when executed, are further configured to cause the processor to: in response to identifying that the oxygen saturation identified by using the PPG signal satisfies a condition related to a danger to health of the user, provide an alarm.
However, Meger, a sleep apnea detection device, teaches in response to identifying that the oxygen saturation identified by using the PPG signal satisfies a condition related to a danger to health of the user, provide an alarm (paragraphs [0283], [0286]-[0287], [0294], claim 40; as taught by Meger). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Sudo, to measure for sleep apnea, as taught by Meger, because doing so allows a user to know if they are in danger while asleep.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABID A MUSTANSIR/Examiner, Art Unit 3791